In a family offense *715proceeding pursuant to Family Court Act article 8, the wife appeals by permission, as limited by her brief, from so much of an order of the Family Court, Rockland County (Warren, J.), dated April 17, 1996, as granted that branch of the husband’s motion which was to transfer venue to Kings County.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find no basis for disturbing the court’s determination granting the husband’s motion to transfer venue. While the wife properly originated her family offense proceeding in Rock-land County (see, Family Ct Act § 818), the court did not improvidently exercise its discretion in finding that good cause existed to support a transfer of the proceeding to Family Court in Kings County, where venue was also proper (see, Family Ct Act §§ 174, 818). Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.